Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 8/12/2022 is acknowledged. Claims 19-25 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertazzoni et al. (US 2014/0224704).
Regarding claims 1, 2 and 11, Bertazzoni discloses a surgical instrument system (See [0065] which describes an embodiment where there are separate containers for left femoral trial and right femoral trial instruments), comprising: a plurality of orthopaedic surgical instruments including a plurality of right-limb side-specific orthopaedic/femoral trial components (10a, 10b, 10c), wherein each of the plurality of right-limb side-specific orthopaedic trial components has a size that is different from the size of at least some of the other of the plurality of right- limb side-specific orthopaedic trial components (e.g. size 2, size 3, size 4), and a plurality of left-limb side-specific orthopaedic/femoral trial components (8a, 8b, 8c), wherein each of the plurality of left- limb side-specific orthopaedic trial components has a size that is different from the size of at least some of the other of the plurality of left-limb side-specific orthopaedic trial components (e.g. size 2, size 3, size 4), a first instrument sterilization (the trays of Bertazzoni are fully capable of being used during a sterilization operation, if desired) tray (container used for holding right femoral trial instruments as described in [0065]) having a plurality of instrument retainers configured to retain the orthopaedic surgical instruments during sterilization (the trays of Bertazzoni are fully capable of being used during a sterilization operation, if desired) and transport thereof, wherein the first instrument sterilization tray is devoid of any of the plurality of left-limb side-specific orthopaedic trial components when each of the plurality of instrument retainers has one of the plurality of orthopaedic surgical instruments retained thereto, and a second instrument sterilization tray (container used for holding left femoral trial instruments as described in [0065]) having a plurality of instrument retainers configured to retain the orthopaedic surgical instruments during sterilization (the trays of Bertazzoni are fully capable of being used during a sterilization operation, if desired) and transport thereof, wherein the second instrument sterilization tray is devoid of any of the plurality of right-limb side-specific orthopaedic trial components when each of the plurality of instrument retainers has one of the plurality of orthopaedic surgical instruments retained thereto. 
Regarding claims 4 and 12, the right/left femoral trial components 8a/10a of Bertazzoni can be considered cut-through elements since they have apertures therein for providing a location for being cut through by another element.
Regarding claims 7 and 15, Bertazzoni discloses the plurality of right-limb side-specific orthopaedic trial components comprises a plurality of right-limb side-specific box trial components, the plurality of left-limb side-specific orthopaedic trial components comprises a plurality of left-limb side-specific box trial components (see [0038] and [0065]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertazzoni et al. (US 2014/0224704) as applied to claims 1 and 11 above, in view of Wolfson et al. (US 2017/0333212). As described above, Bertazzoni discloses the claimed invention except for the specific orthopaedic components disposed within the system. However, Wolfson teaches it is well known in the art for a surgical system for femur procedures to use intramedullary connector components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side specific instrument trays of Bertazzoni with intramedullary connector components as taught by Wolfson in order to provide the surgeon with a simplified system for use during a surgical procedure.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertazzoni et al. (US 2014/0224704) as applied to claims 1 and 11 above, in view of Faust, III et al. (US 2006/0124486). As described above, Bertazzoni discloses the claimed invention except for the specific orthopaedic components disposed within the system. However, Faust teaches it is well known in the art for a surgical instrument case to be provided with various surgical instruments such as a reamer component for the purpose of storing multiple instruments together in a single kit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side specific instrument trays of Bertazzoni with a reamer component in each as taught by Faust in order to provide convenient access to a reamer component when needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,940,022. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-3, Patent ‘022 (claim 1) discloses the claimed subject matter.
Regarding claim 4, Patent ‘022 (claim 2) discloses the claimed subject matter.
Regarding claim 5, Patent ‘022 (claim 3) discloses the claimed subject matter.
Regarding claim 6, Patent ‘022 (claim 4) discloses the claimed subject matter.
Regarding claim 7, Patent ‘022 (claim 5) discloses the claimed subject matter.
Regarding claim 8, Patent ‘022 (claim 6) discloses the claimed subject matter.
Regarding claim 9, Patent ‘022 (claim 7) discloses the claimed subject matter.
Regarding claim 10, Patent ‘022 (claim 8) discloses the claimed subject matter.
Regarding claims 11 and 13-14, Patent ‘022 (claim 9) discloses the claimed subject matter.
Regarding claim 12, Patent ‘022 (claim 10) discloses the claimed subject matter.
Regarding claim 15, Patent ‘022 (claim 11) discloses the claimed subject matter.
Regarding claim 16, Patent ‘022 (claim 12) discloses the claimed subject matter.
Regarding claim 17, Patent ‘022 (claim 13) discloses the claimed subject matter.
Regarding claim 18, Patent ‘022 (claim 14) discloses the claimed subject matter.

Allowable Subject Matter
Claims 3, 6, 8, 10, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing of proper terminal disclaimer to overcome the double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735